Case 3:21-mb-04235-CDB Document 2 Filed 08/12/21 Page 1 of 2
| Nv FILED ____ LODGED
___. RECEIVED ___ COPY

 

 

 

 

AUG 12 2021
FAX or Internet _ | CLERK U S DISTRICT COURT
SSS == = = = <= = = THSTRIGECR ARIZONA. «4.
“i DEPUTY
UNITED Stags DistaicrCourt 9 [PY
for the
| District of Arizona : .
In the Matter of the Search of
A black/silver Ruger 9MM pistol,
Serial Number 863-11951 ) CaseNo. 21-4235mb
)
)

ELECTRONICALLY ISSUED SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement.officer,

An electronic application by a federal law enforcement officer for the government requests the searc toe
of the following person or property Incated in the _ District of Arizona : moa
(identify the-person ov describe thé property ta be searched and give its locatton): A Dlick/silver Roger MM pistol, Serial
Number -863-11951, currently held in safekeeping/evidence at the Colorado Indian Tribes Police

’ Department, 26600‘ Mohave Road, Parker, Arizona.

I find that the affidavit(s), or any recorded testimony, establish probable cause.to search end seize the person or. .
property described above, and that such search will reveal: See Attachment A. .

¥OoOU ARE.COMMANDED to execute this warrant on or before
August 24, 2021

. ; ' (nat to exeaed 14 days)
[X]in the daytime 6:00 a.m. to 10 pm. [Jat any time in the day of night as I find reasonable cause has heen
. established. /

Unless delayed notice is authorized below, you must give a copy of the search warrant and a receipt for the property
taken to the persan-from whom, or fromm whose premises, the property was taken, or leave a search warrant copy and

receipt at the-place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this -watrant and inventory to United States Magistrate Judge

Any Magistrate Judge in Flagstaff, Arizona _.

(Name)

Ci find that immediate notification may have an adverse result as specified in 18 U.S.C. § 3103a (except for delay
of trial), and authorize the officer executing.this warrant to delay notice to the person who, or whose property, will be .
searched or seized (cheek the appropriate bax) for days (hot to exceed 30

[Juntit, the facts justifying the Gf date of
Date and Time Issued: 8 ofes a t 2 “S22 / ; 2
: ‘ Judgé’s Signature

City and State: Flagstaff, Arizona Camille D. Bibles, United States Magistrate Judge _

  
 

 

 

 
Case 3:21-mb-04235-CDB Document 2 Filed 08/12/21 Page 2 of 2

 

Retirn
Date and time warrant executed: ‘Copy of warrant and inventory left with: .
O8/iN\/20r 10 SCAM | KewOAuc HARP Eee new
Inventory made in the presence of:
Kenprcec HARPER.

Inventory of the property taken and:name of any person(s) seized:

“Ci) Ruger TAN Pisiee; seRihe at F63- [LAST
C1) IMA ASTOG Maca zine”
+) Fourteen foundS tg nA AAmutaT Icy

 

CaseNo.: 914995 mb

 

 

 

 

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was rétumed along with the original warrant
to the designated judge.  -"

Date: O8 / fl [2021 PL

Execitting/ Officer's Signature

Deayed fereiot S.A FBT

Printéd Name and Title

  

 

 

 

 

 
